Dent, Jtjdge,

(concurring):

I concur in the conclusion in this case, but not in point one-of the syllabus, nor the reasoning of Judge Brannon's opinion in relation thereto. Under chapter 31, Code, there are four classes of cases in which suits can be instituted to set aside tax deeds.
First. Under section 25, when the owner has been misled by some irregularity in the proceedings as to what portion of hisreal estate was sold, and when for what year or years it was-sold or as to the name of the purchaser thereof, provided he-would have redeemed the same had he not been so misled by such irregularity, and provided further that he pay the tax purchaser the amount of his purchase money and the subse-*487queni taxes and costs paid and incurred.' This is a mere avoidance of the sale by redemption, and it is not because the deed is void, but because it is voidable by reason of the misleading irregularity existing in the proceedings which prevented the owner from paying the taxes and redeeming the land before the deed was made. Gerke Brewing Co. v. St. Clair, 46 W. Va. 93.
Second. Under sections 26 and 27, when the taxes are not in arrear, bust have been once paid. To avoid the deed under this head suit must be brought within five years after the deed is made. Both these classes represent privileges reserved by the statute to the owner, and of which no other person can take advantage except by his authority. Hence the deeds by virtue thereof are rendered voidable but not void. They are good against all others except the owner, his alienees, heirs or dev-isees.
Third. Under section 9, when the officer making the sale is guilty of fraud in connection therewith, that is, holds an illegal interest therein. The cases of Phillips v. Minear, 40 W. Va. 58, and McClain v. Button, 50 W. Va. 121, which properly come under this head, were both decided wrong, because they were improperly confounded with the first class of cases as above set forth. The sales were both set aside because of the fraud of the officer, when such fraud was neither alleged nor proven, but was conclusively presumed from a defective affidavit, contrary to both the rules of law and equity. Vance Shoe Co. v. Haught, 41 W. Va. 275; Billingsley v. Minear, 44 W. Va. 657; Trustees v. Blair, 45 W. Va. 812 (32 S. E. R. 203); First National Bank v. Boreman, 36 W. Va. 649 (14 S. E. R. 989); Pusey v. Gardner, 21 W. Va. 469. The cases of McClain v. Batton and Phillips v. Minear and Johnson v. Minear, 40 W. Va. 160, are in hopeless conflict with Boggs v. Scott, 48 W. Va. 316; Gerke Brewing Co. v. St. Clair, 46 W. Va. 93; State v. Sponagle, 45 W. Va. 415.
Fourth. Under ordinary equitable jurisdiction ‘ to remove cloud from title because the deed is void for illegality or fraud. Cases under the third class naturally fall under this head, but they are put in a separate class because section 9 provides that the interest therein of the officer making the sale shall render it void. This fourth class includes all tax deeds *488■which are for an}*' reason void and not merely voidable, and therefore covers all suits to set aside such deeds except those which come under the first and second classes. The following cases belong to this class: State v. McEldowney, 54 W. Va. 695; Holt v. King, 54 W. Va. 441; Totten v. Nighbert, 41 W. Va. 800, (24 S. E. 627); State v. Eddy, 41 W. Va. 95 (23 S. E. 329); State v. Tavenner, 49 W. Va. 696, (39 S. E. 619); Cunningham v. Brown, 39 W. Va. 588; Campbell v. Wyant, 26 W. Va. 702; Wyant v. Simpson, 8 W. Va. 394.
There are a line of cases in which tax deeds were held to be void under the law as it existed prior to the enactment of the present statute in 1882, and which have been superseded thereby, to-witf: McAllister v. Cottrell, 24 W. Va. 173; Simpson v. Edmiston, 23 W. Va. 675; Barton v. Gilchrist, 19 W. Va. 223; Orr v. Wiley, 19 W. Va. 150; Jones v. Dills, 18 W. Va. 763; Dequasie v. Harris, 16 W. Va. 360; Burlew v. Quarrier, 16 W. Va. 108.
The reasons for such holding is given in Simpson v. Edmiston, cited, and is in short that a tax purchaser is not in law a bona fide purchaser, but takes only such title as the deed gives him, and it being void for defects in the tax proceedings is a nullity and passes no title, and creates no privity between the purchaser and the delinquent owner. These cases were so decided under the provisions of section 25, chapter 31, Code, 1868, and section 25, chapter 117, Acts of 1S72-3, which is in these words, to-wit:
“AVhen the purchaser of any real estate so sold, his heirs or assigns, shall have obtained a deed therefor according to the provisions of this chapter and caused the same to be admitted to record in the office of the clerk of the county court of the county in which such real estate or the greater part thereof may lie, such estate shall stand vested in the grantee in such deed in and to said real estate as was at the commencement of or at any time during the year or years for which the said taxes were assessed, vested in the party assessed with the taxes for which it was sold, and in any other person or persons having title thereto who have not in his or their own name been charged on the assessor’s books of the proper county or district with the taxes on said real estate for the year or years for the taxes of which the same was so sold, and actually paid the same as required by law, notwithstanding any irregularity in the pro-*489ceéclings tinder which the said grantee claims title, unless such. irregularity appear on the face of the proceedings of record in the office of the clerk of the county court, and he such as materially to prejudice the rights of the owner whose real estate is sold * * * ” In the cases aforesaid the court held that such prejudicial error existed, and no estate passed to the tax purchaser, but his deed was a nullity.
The present section 25, chapter 31, Code, provides that all the right, title and interest of the delinquent owner of the land shall be transferred to and vest in the tax purchaser “notwithstanding any irregularity in the proceedings under which the •same was sold noi herein provided for, unless such irregularity appear on the face of such proceedings of record in the office of the clerk of the county court, and be such as materially to prejudice and mislead the owner, of the real estate so sold, as to what portion of his real estate was so sold and when and for what years it was sold, or the name of the purchaser thereof; and, unless it lie clearly proven to the court or jury trying the case that but for such irregularity the former owner of such real e-date would have redeemed the same under the provisions of this chapter.” * * * * * * * “And no deed for any real estate sold under the provisions of ibis chapter shall bo vacated or set aside in whole or in part by reaxon of any viislalx or irregular!lij in Uie, proceedings of record' as aforesaid, unless and until the person entitled to have the same so set aside, shall pay or tender to the purchaser or his heirs, devisees or assignee, or the person holding under him or some one or more of them, the purchase money paid for the said real estate at the time of the sale thereof, and all the taxes since paid thereon for any year or years for which such person so claiming oi- those under whom he claims, have not paid taxes thereon, and the costs of the survey or report made as hereinbefore required, with interest on each sum from the dale of the payment thereof to the time of such payment by the person so claiming.” Under these provisions, which cover every possible irregularity in a tax proceeding, the deed is not void but is voidable on compliance bv the owner with the stipulated conditions; that is, showing that he would have redeemed ilie land were it not for the misleading mistake or irregularity, and on payment of the sum necessary *490for the redemption thereof, and until this is done, the deed 'is valid to pass the title, and can in no wise or by no person be collaterally attacked for anjr irregularity, error or mistake coming within the purview of section 25. The deed cannot be' treated as void, but on a proper showing, it may be vacated and annulled by the court. The errors or mistakes for which the deeds in the last line of cases mentioned were held void all come within the purview of and are covered by section 25. Hence these cases have ceased to be authority as to such questions. Jackson v. Kettle, 34 W. Va. 207, (12 S. E. 484). A void deed is a nullity and may be treated as such in any proceeding in which it may be involved. While a voidable deed is one -which may be set aside or vacated by proper showing in a direct attack thereon by the party interested. Under section 25, no irregularity, error or mistake in the tax proceedings, however gross, is sufficient to render a tax deed void. Independent of such section any irregularity which vitiates the-power to sell will render such deed void. If there is no assessment of taxes, or it is for any reason illegal, if the land has not 'been returned delinquent, or has not been certified to the-officer for sale or has not been sold, then the tax deed would be void, for all these elements are necessary to give the-clerk authority to make the deed. But all mistakes, errors or-omissions in carrying out these essential steps are mere irregularities in the proceedings, none of which are sufficient to justify the setting aside or vacating the deed as voidable, unless-it “doe such as materially to prejudice and mislead the owner of the real estate so sold, as to what portion of his real estate-was so sold, and when and for what year or years it was sold or the name of the purchaser thereof;” and not then unless the-owner would have redeemed the same had it not been for such-, irregularity, and not then unless the owner pay or tender a sufficient sum to the tax purchaser or his representative to redeem the same. One of the errors in this case relied on to make the deed void is the failure to describe the real estate sold with sufficient explicitness. The delinquent list shows that it was-the real estate of Eliza A. McMillan and the amount of taxes-due and unpaid thereon. Hence it was to all intent and purpose a delinquent list, although it failed to contain a description of the real estate sufficient for its identity. Mrs. McMillan, *491however, could tell from it that her real estate had been returned delinquent and the amount of taxes due thereon. The omission of the description did not affect' the legal authority to sell, but was only an irregularity or mistake in the proceedings “not otherwise provided for,” which mislead the true-owner, not Mrs. McMillan, as to what portion of his real estate was sold and the name of the purchaser thereof, as it really furnished him no notice of these matters, and thereby prevented him from redeeming the same. Such irregularity rendered the deed not void, but only voidable, on payment of the sum necessary to redeem the same.
This is virtually confessed in the opinion, which is confusing and contradictory. If the tax cleed is void, the tax purchaser .is not entitled to have his purchase money, taxes and costs returned, for redemption is not required. State v. McEldowney, 54 W. Va. 695; Holt v. King, 54 W. Va. 441; Totten v. Nighbert, 41 W. Va. 800; Cunnigham v. Brown, 39 W. Va. 588; Simpson v. Edmiston, 23 W. Va. 675.
Yet the opinion holds the tax deed void and requires the redemption of the land by repayment of the purchase money, taxes and costs as though tile deed were only voidable on such repayment. The same omission in the return of the officer as to the lands sold is held in both the syllabus and the opinion to-render the deed void in the very teeth of that clause of section 25 which provides, “But no sale or deed of any such real estate under the provisions of this chapter shall be set aside or in any manner affected by reason of the failure of any officer mentioned in this chapter to do or perform any act or duty therein required to be done or performed by him after such sale is made, or by the illegal or defective performance or attempt at the performance of any such act or duty after such sale.” This is a most just and commendable enactment of the legislature. There is no good reason founded in equity or justice why after a sale is made, it should be set aside or affected in any manner by the failure of the state’s agents to do or perform any duty required of them or the illegal or defective performance on their part of any such duty. To allow the state or ah individual to take advantage of any such failure on the part of its officers is to allow the grantor to annul its contract by reason of the unauthorized acts of its agents after the contract is fully made and the purchase money paid, before consummation by *492deed.” In cases of individual sales no power would for one moment be tolerated or recognized, and it is unjust to allow such power to exist in cases of public sales authorized by law for the benefit of the state. While the illegal neglect of duty on the part of its officer may not bind the state except by virtue of this provision, it should not bind innocent tax purchasers who have no control over the state’s officers and have no power to prevent the neglectful or illegal discharge of their duties. They are in no sense the agents of the tax purchasers. Their authority is conferred upon them by the state and exercised for the state’s benefit. I am aware that this provisión has been so construed by this Court as to make it only effective after deed duly executed and recorded. Jackson v. Kettle, 34 W. Va. 207 (12 S. E. 484); Hays v. Heatherly, 36 W. Va. 631; Baxter v. Wade, 39 W. Va. 281; Winning v. Eagan, 19 W. Va. 44; Boggess v. Scott, 48 W. Va. 316. And even extended to embrace certain cases after the deed has been executed and recorded. Phillips v. Minear and McClain v. Batton, heretofore cited, and the present case. Where the matter is to end depends •on the future decisions of this Court. The reasons given by Judge Lucas for such holding in Jackson v. Kettle, 34 W. Va. 216, arc as follows: “If this concluding paragraph is to be given the force of a sweeping indemnity against all defects in the return of the officer making the sale, then the preceding-paragraph which I have quoted would be entirely useless or repugnant. Such a construction will be avoided, if possible. Conflict and repugnance in statutes should always be avoided by-construction, if possible. Indeed a statute ought upon the whole to be. so construed ihat if it can bo prevented, no clause, sentence or word should be superfluous, void or insignificant. AVhero a general intention is expressed and the act also expresses a particular intention incompatible therewith the particular intention- will be regarded as an exception and will prevail.” The preceding paragraph quoted is as follows: ‘‘And no irregularity, error or mistake in the delinquent list or the return thereof or in the affidavit thereto or in the recordation of such list or affidavit or as to the manner of laying off any real estate so sold or in the plat, description or report thereof made by the surveyor or other person shall after the deed is made invalidate or affect the sale or deed.” The general clause before quoted is as follows: “But no sale or deed of any such *493real estate under the provisions of this chapter shall he set aside, or in any manner affected by reason of the failure of any officer mentioned in this chapter to do or perform any act. or duty herein required to be done or performed by him after such sale is made, or by illegal or defective performance or attempt at the performance of any such act or duty after such sale.” There is no repugnancy or conflict between these two provisions. And if they were repugnant or conflicting, the first must give way to the last both in position and onactmeut. The supposed repugnant part of the first quotation was enacted in 181 while the second quotation was not added until 1882. Yet the first is by such construction, made to modify and amend the last. This is contrary to the usual rules of construction for the last should prevail over the first. See the-opinion in the case of Speidel Co. v. Warder, decided at this-term, where such rule is stated and improperly applied. 26 Am. & En. En. Law (2d Ed.) 618, 619. The first is not near as broad and does not cover the same ground as the last. Tne-first only operates after the deed is made while the second, according to its unequivocal language operates on -the sale before-deed as well as after the deed and no part of ii is useless. Judge Lucas's construction in confirming the second to the sale or deed after the deed is made renders a portion of the first useless-as covering a small portion of the general ground covered by the second. Both these clauses are in perfect harmony with each other, except that the language of the latter makes its provisions apply to the sale before deed made and to so construe them does not make any clause, sentence or word superfluous, void or insignificant that are not superfluous, void-and insignificant under the construction by Judge Lucas. Nor is the general intention, if it can be so called, to prevent the omission, and neglect of duty of the state's officers after the sale, from in any manner affecting or invalidating such sale in any wise incompatible with the specific intention to prevent the same or other irregularities from invalidating the sale or deed after the deed is made. In truth the general intention of the section is to prevent the invalidity of the deed while the specific-intention of the last clause is to prevent the invalidity of the-sale or deed by particular acts or omissions after the sale. Judge Lucas's argument is plainly fallacious- and has not a single rational foundation stone on which,to rest.
*494The decision results in the holding that a sale made void by .the misconduct of one officer thereafter can be made valid by the illegal and unauthorized act of another officer or himself. Barton v. Gilchrist, 19 W. Va. 223; McCallister v. Cottrell, 24 W. Va. 173. Judge Lucas says in effect the clerk has no power to make the deed, }et if he does illegally do so, it cures ■the defect that made the sale void. The legislature never intended to enact such an absurd paradox. The language of the enactment is simple and plainly expressive of the legislative intention and requires no references to other clauses with which it is not in conflict, but to which it is only accumulative, to .ascertain its proper construction. If the legislature had intended to limit its operation until after deed made, it would have .so expressed itself, as it had already so limited other clauses •which were fresh in its mind. Not only has the legislature so .enacted, but it is right and just.
Agents of the state should have no power to defeat lawful r sales made by them after they are made any more than private persons should have such power. Otherwise the tona fide .tax purchaser would be at the mercy of the state’s agents after his purchase, unless he can obtain an illegal deed to cure a void sale. Notwithstanding the fallacy of this decision, it appears to be the settled law of this state, and I only mentioned it here to emphasize the fallacious construction of the same ■ clause in the present ease, and to show to what extremes a fallacy -once adhered to finally leads.